Citation Nr: 0840593	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-17 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Although the issue on appeal was 
developed as requiring new and material evidence to reopen, 
the Board finds the succession of rating decisions in this 
case are more appropriately considered as adjudications based 
upon new and material evidence received on a pending original 
service connection claim.  See 38 C.F.R. § 3.156(b) (2008).

In correspondence dated in October 2008 the veteran's service 
representative asserted that a service connection claim for 
post-traumatic stress disorder (PTSD) should be considered 
inextricably intertwined with the issue on appeal.  The Board 
notes that this issue was denied in an April 2006 rating 
decision that has become final.  The United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that "a claim based on the diagnosis of a new mental 
disorder . . . states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).  Although the October 2008 correspondence 
may be construed as a request to reopen the PTSD claim, the 
issues are not inextricably intertwined.  The RO or another 
agency of original jurisdiction may, however, wish to develop 
these simultaneously for adjudicative economy and the matter 
is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the veteran was provided VCAA notice by 
correspondence dated in September 2002, October 2003, and 
March 2004.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  

In this case, the veteran contends that he has schizophrenia 
that developed during active service.  Service treatment 
records show he received mental health evaluations during the 
period from February 1978 to October 1978, but that an 
October 1978 examination found no psychiatric disorder.  A 
November 1, 1978, service department report from his 
commanding officer noted the veteran had been convicted of 
assault with intent to commit murder and recommended an 
expeditious discharge due to a mental disorder.  There is no 
record of any medical treatment during service for the months 
from November 1978 until the veteran's discharge in April 
1979.  

It is unclear from the available record when the veteran 
first received a diagnosis or treatment for schizophrenia.  
The Board notes that a January 2003 VA examination included a 
diagnosis of paranoid schizophrenia, but that the examiner 
did not have access to the claims file and provided a 
qualified nexus opinion contingent upon verification of 
veteran's report that he had received a diagnosis of 
schizophrenia during active service.  A February 2006 VA 
examiner reviewed the claims file and provided diagnoses 
including schizophrenia, per history, and rule out 
schizoaffective disorder, but provided no opinion as to 
whether or not these disorders were incurred in service.  It 
was also noted that PTSD was the veteran's primary mental 
disorder and that depression and schizophrenia were secondary 
disorders.  Therefore, the Board finds additional development 
is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
schizophrenia.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
schizophrenia as a result of active 
service.  The examiner should solicit a 
detailed history of any symptoms or 
treatment during active service and of 
the continuation of any such symptoms 
after service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




